UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQuarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2016 oTransition report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to 000-54732 (Commission file number) MAZZAL HOLDING CORP (Exact name of registrant as specified in its charter) Nevada 46-1845946 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6102 South MacDill Avenue, Suite G Tampa, FL 33602 (Address of principal executive offices) (Zip Code) 813-902-9000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x OnMay 16, 2016, 180,050,000 shares of the registrant's common stock were outstanding. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures 12 Part II- OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 6. Exhibits 13 SIGNATURES 14 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements MAZZAL HOLDING CORP INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONTENTS: Condensed Consolidated Balance Sheets as of March 31, 2016 (unaudited), and December 31, 2015 4 Condensed Consolidated Statements of Operations for the three months ended March 31, 2016 and 2015 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2016 and 2015 (unaudited) 6 Notes to Condensed Consolidated Unaudited Interim Financial Statements 7 3 Table of Contents MAZZAL HOLDING CORP CONDENSED CONSOLIDATED BALANCE SHEETS as of March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Total current assets Real estate held for sale - Intangible assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Loans with related parties Total current liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Preferred stock, $0.0001 par value, 100,000,000 authorized shares; no shares issued and outstanding - - Common stock, $0.0001 par value; 500,000,000 shares authorized; 180,050,000 and 330,000,000 shares issued and outstanding at March 31, 2016 and December 31, 2015 Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents MAZZAL HOLDING CORP CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended March 31, March 31, Revenue $ $
